Exhibit 10.1

EXECUTION VERSION

 

LOGO [g257956g0303102239234.jpg]

 

Date:    February 28, 2017 To:    HCI Group, Inc. (“Counterparty”) From:   
Société Générale (“Dealer”) Subject:    Share Forward Transaction Confirmation
Ref. #   

The purpose of this confirmation (this “Confirmation”) is to set forth certain
terms and conditions of the Share Forward Transaction (the “Transaction”)
entered into between Counterparty and Dealer on the Trade Date. This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(the “ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern.

Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated as of March 3, 2017, between Counterparty and The Bank of
New York Mellon Trust Company, N.A., as trustee (the “Indenture”) relating to
the $125,000,000 aggregate principal amount of 4.25% convertible notes due 2037
(the “Convertible Notes”). In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
References herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties based on the draft of the Indenture so
reviewed. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing. The Transaction is subject to early unwind if the closing
of the Convertible Notes is not consummated for any reason, as set forth below
in Section 4(b).

1.    This Confirmation evidences a complete and binding agreement between you
and us as to the terms of the Transaction to which this Confirmation relates.
This Confirmation (notwithstanding anything to the contrary herein) shall
supplement, form a part of, and be subject to, an agreement in the form of the
ISDA 2002 Master Agreement (the “Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for the
elections set forth herein) on the Trade Date. In the event of any inconsistency
between the provisions of the Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.



--------------------------------------------------------------------------------

2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:   

Trade Date:

  

February 28, 2017

Effective Date:

   March 3, 2017, subject to cancellation of the Transaction as provided in
Section 4(b) below.

Shares:

   The common stock, no par value, of HCI Group, Inc. (the “Issuer”) (Exchange
symbol “HCI”).

Exchange:

   New York Stock Exchange.

Related Exchange:

   All Exchanges.

Valuation:

  

Seller:

   Dealer.

Buyer:

   Counterparty.

Forward Price:

   USD49.19

Prepayment:

   Applicable.

Prepayment Amount:

   USD9,400,209.00 (The Forward Price multiplied by the initial Number of
Shares)

Prepayment Date:

   The Effective Date; provided that no cancellation of this Transaction has
occurred as provided in Section 4(b) below.

Variable Obligation:

   Not Applicable.

Number of Shares:

   191,100 Shares, as reduced from time to time following settlement on each
Settlement Date by the Daily Number of Shares for such Settlement Date.

Daily Number of Shares:

   (a) For any Settlement Date occurring prior to the first day of the
Settlement Period, the number of Shares specified by Dealer in the related
Settlement Notice (as defined below under “Settlement Dates”) and (b) for each
Settlement Date occurring on or after the first day of the Settlement Period,
the Number of Shares as of the first day of the Settlement Period divided by 10,
rounded down to the nearest whole number (with any reduction in the Daily Number
of Shares due to rounding being allocated to the final Settlement Date);
provided that (i) if a Market Disruption Event occurs on any Exchange Business
Day in the Settlement Reference Period, the Calculation Agent may determine that
such Exchange Business Day is a Disrupted Day only in part, in which case the
Calculation Agent will reduce the Daily Number of Shares for the related
Settlement Date and shall designate one or more Settlement Dates at the end of
the Settlement Period as the Settlement Date(s) for the remaining Daily Number
of Shares, (ii) Dealer may increase the Daily Number of Shares on any Settlement
Date during the Settlement Period by delivery of a Settlement Notice specifying
the additional Daily Number of Shares for such Settlement Date to Counterparty,
in which case the Daily Number of Shares for each remaining Settlement Date
shall be reduced on a pro rata basis and (iii) the aggregate of the Daily Number
of Shares for all Settlement Dates shall equal the initial Number of Shares; and
provided further that, if the final Settlement Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, then, subject to Section
4(e) hereof, the Final Disruption Date shall be considered the final Settlement
Date. “Final Disruption Date” means March 17, 2022.

Market Disruption Event:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (a) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation

 

2



--------------------------------------------------------------------------------

   Time, as the case may be,” and inserting the words “at any time on any
Scheduled Trading Day during the Settlement Reference Period”, and (b) by
replacing the words “or (iii) an Early Closure.” therein with “(iii) an Early
Closure, or (iv) a Regulatory Disruption.”.    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.   
Notwithstanding anything to the contrary herein or in the Equity Definitions, to
the extent that a Disrupted Day occurs during the Settlement Reference Period,
the Calculation Agent may, in its good faith and commercially reasonable
discretion, extend the Settlement Reference Period. If any such Disrupted Day is
a Disrupted Day because of a Market Disruption Event, the Calculation Agent
shall determine whether (i) such Disrupted Day is a Disrupted Day in full, in
which case such Disrupted Day shall not be included in the Settlement Reference
Period or (ii) such Disrupted Day is a Disrupted Day only in part. Any Scheduled
Trading Day on which the Exchange is scheduled to close prior to its normal
close of trading shall be deemed to be a Disrupted Day in full. In the event
that Dealer concludes, in its commercially reasonable discretion, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer) or due to a material decrease in trading volume for the
Shares, for it (or its affiliate) to refrain from or decrease any hedging or
hedge unwind activity on any Scheduled Trading Day during the Settlement
Reference Period, Dealer may by written notice to Counterparty deem such day to
be a Disrupted Day in whole or in part.

Regulatory Disruption:

   Any event that Dealer, in its commercially reasonable discretion, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer) or due to a material decrease in trading volume for the
Shares for Dealer to refrain from or decrease any market activity in connection
with the Transaction. Dealer shall notify Counterparty as soon as reasonably
practicable that a Regulatory Disruption has occurred and the Valuation Date(s)
affected by it. Dealer shall subsequently notify Counterparty in writing on the
Scheduled Trading Day Dealer reasonably believes in good faith and upon the
advice of counsel that it may resume its market activity. Dealer shall not be
required to communicate to Counterparty the reason for Dealer’s exercise of its
rights pursuant to this provision if Dealer reasonably determines in good faith
and upon the advice of counsel that disclosing such reason could reasonably be
expected to result in a violation of any legal, regulatory, or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

Settlement Terms:

  

Physical Settlement:

   Applicable. In lieu of Section 9.2 of the Equity Definitions, Dealer will
deliver to Counterparty the Daily Number of Shares for the related Settlement
Date on such Settlement Date. Section 9.11 of the Equity Definitions shall be
amended by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the Issuer of the Shares.

 

3



--------------------------------------------------------------------------------

Settlement Dates:

   (a) Any Clearance System Business Day designated by Dealer as a Settlement
Date following the Effective Date in a written notice (a “Settlement Notice”)
that is delivered to Counterparty, specifying the Daily Number of Shares for
such Settlement Date and (b) each Clearance System Business Day that is one
Settlement Cycle following each Exchange Business Day in the Settlement
Reference Period that is not a Disrupted Day in full (clause (b), the
“Settlement Period”).

Settlement Reference Period:

   The period beginning with, and including, February 22, 2022 (or, if such date
is not an Exchange Business Day, the next following Exchange Business Day) and
ending with, and including, the 10th Exchange Business Day thereafter; provided
that the Settlement Reference Period shall be extended by one Exchange Business
Day for each Exchange Business Day therein that is a Disrupted Day (in whole or
in part).

Dividends:

  

Dividend Payment:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the relevant Dividend Amount on each Dividend Payment Date.

Dividend Amount:

   (a) 100% of any cash dividend or distribution per Share declared by the
Issuer to holders of record of a Share on any record date occurring during the
period from, and including, the Effective Date to, but excluding, the final
Settlement Date, multiplied by (b) the Number of Shares on such record date
(after giving effect to any reduction on such record date, if such record date
is a Settlement Date).

Dividend Payment Date:

   Each date that is five Exchange Business Days after the date on which the
relevant Dividend Amount is paid or distributed by the Issuer to shareholders of
record.

Share Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in the event of any
dividend or distribution of the type described in Sections 11.2(e)(i) or
11.2(e)(ii)(A) of the Equity Definitions, the Calculation Agent shall make a
proportional adjustment to the Number of Shares to reflect such dividend or
distribution.

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)”.

Consequences of Merger Events:

   In addition to, and without limitation of, Section 12.2 of the Equity
Definitions, if, in connection with any Merger Event, (i) the consideration for
the Shares includes (or, at the option of a holder of the Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the counterparty to the Transaction following such Merger Event
will not be a corporation or will not be the Issuer of the relevant Shares
following such Merger Event (after giving effect to the provisions of this
Confirmation in respect thereof, as determined by the Calculation Agent), then
Cancellation and Payment may apply at Dealer’s sole election.

 

4



--------------------------------------------------------------------------------

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment or Cancellation and Payment, as
determined by Dealer in its sole discretion.

Share-for-Combined:

   Component Adjustment or Cancellation and Payment, as determined by Dealer in
its sole discretion.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
promptly (but in any event prior to the relevant merger date) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

Tender Offer:

   Applicable.

Consequences of Tender Offer:

  

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment.

Share-for-Combined:

   Modified Calculation Agent Adjustment.

Composition of Combined

  

Consideration:

   Not Applicable. Nationalization, Insolvency or Delisting:    Cancellation and
Payment; provided that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange.

Determining Party:

   Dealer.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
amended by (i) replacing the parenthetical beginning after the word “regulation”
in the second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”, (ii) replacing the
word “Shares” with “Hedge Positions”, and (iii) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.

Failure to Deliver:

   Applicable; provided that Section 12.9(a)(iii) of the Equity Definitions is
hereby amended by adding the words “, if such failure is not remedied on or
before the 30th (thirtieth) Clearance System Business Day following

 

5



--------------------------------------------------------------------------------

   the Settlement Date” at the end thereof; provided, further, that, for the
avoidance of doubt, any Failure to Deliver caused in whole or in part, directly
or indirectly, by an event or events that would constitute a Hedging Disruption
if occurring on or prior to the Final Maturity Date shall be treated as a
Hedging Disruption for all purposes hereunder.

Insolvency Filing:

   Applicable.

Hedging Disruption:

   Applicable; provided that for purposes of this Confirmation (1) Section
12.9(a)(v) of the Equity Definitions is hereby amended by immediately following
the word “Transaction” in the fourth line thereof, adding the phrase “in the
manner contemplated on the Trade Date” and (2) Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:

   Applicable; provided that for purposes of this Confirmation (1) Section
12.9(a)(vi) of the Equity Definitions is hereby amended by (x) in the second and
seventh lines thereof, deleting the word “materially” and (y) immediately
following the word “Transaction” in the sixth line thereof, adding the phrase
“in the manner contemplated by the Hedging Party on the Trade Date” and
(2) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
(x) replacing the comma immediately preceding “(B)” in the seventh line thereof
with the word “or”, (y) deleting clause (C) thereof, and (z) replacing the words
“either party” in the twelfth line thereof with the words “the Hedging Party”.

Hedging Party:

   Dealer, for all applicable Additional Disruption Events.

ISDA Termination Events:

   Upon the occurrence and during the continuance of an Event of Default or
Termination Event with respect to the Transaction, Dealer may elect, by written
notice to Counterparty prior to the related Early Termination Date, to treat
such Early Termination Date as a Valuation Date with respect to the Transaction
to which Physical Settlement applies for the remaining Number of Shares for the
Transaction.    The Calculation Agent shall adjust the payment due from
Counterparty for any interest breakage costs in connection with such deemed
Valuation Date.

Non-Reliance:

   Applicable. Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable.

Additional Acknowledgments:

   Applicable.

Account Details:

  

Account for payment to Counterparty:

   To be advised.

Account for payment to Dealer:

   To be advised.

Address for notices to Counterparty:

   HCI Group, Inc.    5300 West Cypress Street, Suite 100    Tampa, Florida
33607    Attention: General Counsel

 

6



--------------------------------------------------------------------------------

Address for notices to Dealer:

  

Société Générale

  

c/o SG Americas Securities, LLC

  

245 Park Avenue

  

New York, NY 10167

  

Attn: Sanjay Garg

  

Telephone: (212) 278 5187

  

Facsimile: (212) 278 5624

  

with a copy to:

  

Société Générale

  

c/o SG Americas Securities, LLC

  

245 Park Avenue

  

New York, NY 10167

  

Attn: Rafal A. Nowak

  

Telephone: (212) 278 7831

  

Facsimile: (212) 278 7365

Other Terms:

  

Calculation Agent:

   Dealer; provided that, upon receipt of a written request from Counterparty,
the Calculation Agent shall use good faith efforts to provide to Counterparty,
within three (3) Exchange Business Days from the receipt of such request, a
written explanation describing in reasonable detail any calculation, adjustment
or determination made by it (including any quotations, market data or
information from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing the Calculation
Agent’s proprietary models or other information that is subject to contractual,
legal or regulatory obligations to not disclose such information).

3.    Representations, Warranties, Acknowledgments and Agreements. Counterparty
represents and warrants to, and agrees with, Dealer that each of the
representations and warranties of Counterparty set forth in Section 2 of the
Purchase Agreement (the “Purchase Agreement”), dated as of February 28, 2017,
between Counterparty and JMP Securities LLC, as the initial purchaser party
thereto (the “Initial Purchaser”), are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein. Furthermore, in addition to the
representations and warranties in the Agreement and those contained elsewhere
herein, Counterparty represents and warrants to and for the benefit of, and
agrees with, Dealer as follows:

 

  (a) Accredited Investor and Qualified Institutional Buyer. Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof. Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and (ii) it is an “accredited
investor” as that term is defined under Regulation D under the Securities Act.

 

  (b) Rule 13e-1. The purchase of Shares by Counterparty from Dealer pursuant
to, and Counterparty’s entry into, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as it relates to Counterparty and its affiliates.

 

  (c) Board Authorization. The Transaction is being entered into pursuant to a
publicly disclosed share buy-back program and the board of directors of
Counterparty has approved the use of the Transaction to effect the Share
buy-back program. On or prior to the Trade Date, Counterparty shall deliver to
Dealer a resolution of Counterparty’s board of directors authorizing the
Transaction.

 

  (d)

No conflicts. Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of the certificate of incorporation or bylaws (or any
equivalent documents) of Counterparty, or any applicable law or

 

7



--------------------------------------------------------------------------------

  regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

  (e) Investment Company. Counterparty is not, and after giving effect to the
Transaction will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

  (f) Reporting. Counterparty shall report the Transaction to the extent
required under the Exchange Act and the rules and regulations thereunder.

 

  (g) Solvency. As of the Trade Date and the Prepayment Date, Counterparty is
not, and will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation. On the Effective Date,
Counterparty shall deliver to Dealer a solvency certificate with respect to
Dealer signed by an authorized officer of Counterparty certifying the solvency
of Counterparty as of the Trade Date and as of the Effective Date (after giving
effect to Counterparty’s payment of amounts required to be paid by Counterparty
on such date under the Transaction and the other transactions described under
“Use of Proceeds” in the offering memorandum related to the offering of the
Convertible Notes), which solvency certificate is reasonably satisfactory to
Dealer.

 

  (h) Deposit Insurance. Counterparty understands that no obligations of Dealer
to it hereunder will be entitled to the benefit of deposit insurance and that
such obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

  (i) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to matters set forth in Section 3(a) of the Agreement;
provided that such opinion of counsel may contain customary assumptions,
exceptions and qualifications, including without limitation exceptions or
qualifications relating to indemnification provisions.

 

  (j) Rule 10b5-1; No Material, Non-Public Information. Counterparty intends for
this Confirmation to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c)(1). Counterparty acknowledges and agrees that
Dealer (or its designated affiliate) may purchase or sell Shares to hedge, or
unwind its hedge of, its obligations under the Transaction and that such
purchases or sales will be conducted independently of Counterparty. Counterparty
agrees that the timing, quantities, prices and manner of such purchases or sales
by Dealer (or its designated affiliate) (including without limitation whether
such purchases or sales are made on any securities exchange or privately) and
any such election shall be within the absolute discretion of Dealer (or its
designated affiliate). Counterparty represents and warrants that, on the Trade
Date, Counterparty is not aware of any material nonpublic information with
respect to the Shares or the business, operations or prospects of the Issuer and
is entering into the Transaction in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act, and that
it has not entered into or altered and will not enter into or alter any
corresponding or hedging transaction or position with respect to the Shares.
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

8



--------------------------------------------------------------------------------

  (k) Regulation M. On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not subject to
a “restricted period,” as such term is defined in Regulation M (“Regulation M”)
under the Exchange Act, and Counterparty shall not engage in any “distribution,”
as such term is defined in Regulation M, of Shares or such securities, other
than a distribution meeting the requirements of the exceptions set forth in
either sections 101(b)(10) and 102(b)(7) of Regulation M or section 102(c) of
Regulation M, on any Settlement Date(s) (including the periods and dates
described under “Staggered Settlement” and “Right to Extend”).

 

  (l) No Manipulation. Counterparty is not entering into this Confirmation to
(i) create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares), or (ii) facilitate a distribution of the Shares (or
any security convertible into or exchangeable for Shares, or whose value under
its terms may in whole or in significant part be determined by the value of the
Shares), in each case in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

 

  (m) Rule 10b-18. Counterparty agrees that neither it nor any “affiliated
purchaser” of it (as such term is defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall, without Dealer’s prior written consent, purchase, or
enter into any derivative transaction that would reasonably be expected to lead
to any purchase of, any Shares during the term of the Transaction and represents
that neither it nor any “affiliated purchaser” of it has made any purchases of
blocks pursuant to the one block per week proviso in Rule 10b18(b)(4) under the
Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) the calendar week in which the Trade Date
falls. The foregoing shall not (1) limit Counterparty’s ability, pursuant to its
equity compensation plan or dividend reinvestment program, to re-acquire Shares
from employees in connection with such plan or program, (2) limit Counterparty’s
ability to withhold shares to cover tax liabilities associated with such a plan,
(3) prohibit any purchases effected by or for an issuer “plan” by an “agent
independent of the issuer” (each as defined in Rule 10b-18), (4) otherwise
restrict in any manner ordinary course transaction required or permitted under a
Counterparty sponsored qualified or non-qualified plan that holds employer
securities and or a Counterparty sponsored plan under which Shares are offered
to Counterparty employees or non-employee directors, (5) otherwise restrict
Counterparty’s or any of its affiliates’ ability to repurchase Shares under
privately negotiated, off exchange transaction with any of its employees,
officers, directors, affiliate or any third party that are not expected to
result in market transactions or (6) limit Counterparty’s ability to grant stock
and options to “affiliated purchasers” (as defined in Rule 10b-18) or the
ability of such affiliated purchasers to acquire such stock or options, in
connection with Counterparty’s compensation policies for directors, officers and
employees or any agreements with respect to the compensation of directors,
officers or employees of any entities that are acquisition targets of
Counterparty, and in connection with any such purchase under (1) through (6)
above Counterparty will be deemed to represent to Dealer that such purchase does
not constitute a “Rule 10b-18 purchase” (as defined in Rule 10b-18).

 

  (n) Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:

 

  (i) Counterparty agrees that it:

 

  (A) will not during the term of the Transaction make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange;

 

  (B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and

 

9



--------------------------------------------------------------------------------

  (C) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date and (ii) the number of Shares purchased pursuant to the
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding the announcement date. Such written notice shall be deemed to
be a certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders. Counterparty acknowledges that any such notice may cause
the terms of the Transaction to be adjusted or the Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in paragraph (j) above.

 

  (ii) Dealer in its commercially reasonable discretion may (A) make adjustments
to the terms of the Transaction, including, without limitation, the Settlement
Reference Period, upon the occurrence of any such public announcement or
(B) treat the occurrence of such public announcement as an Additional
Termination Event with respect to any Transaction with Counterparty as the sole
Affected Party.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

  (o) Reporting Obligations. Counterparty represents and warrants on the Trade
Date that the reports and other documents filed by the Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act or other
applicable securities laws that are required to be filed have been filed and, as
of the respective dates thereof and as of the Trade Date, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to the make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

 

  (p) No Representations Regarding Accounting Treatment. Without limiting the
generality of Section 13.1 of the Equity Definitions, Counterparty acknowledges
that Dealer is not making any representations or warranties with respect to the
treatment of the Transaction under any relevant accounting guidance.

 

  (q) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, each party and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of such Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure.

 

  (r) Commodity Exchange Act. Each of Counterparty and Dealer represents to the
other that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act (as amended).

 

  (s) Bankruptcy Acknowledgments. Each of Counterparty and Dealer agrees and
acknowledges that, in respect of Counterparty, (a) the Transaction shall
constitute a “qualified financial contract” within the meaning of 12 U.S.C.
Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s rights under Sections
5 and 6 of the Agreement constitute rights of the kind referred to in 12 U.S.C.
Section 1821(e)(8)(A). In addition, the parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code, and that (i) this Confirmation is (A) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code, and
(B) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, in each case with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (ii) Counterparty is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

10



--------------------------------------------------------------------------------

  (t) Recommendations. Counterparty (i) is capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (ii) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (iii) has total assets of at least $50 million.

 

  (u) Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption or
Illegality).

 

  (v) Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

 

  (w) Accounting Treatment. Without limiting the generality of Section 13.1 of
the Equity Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

  (x) State Law. No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (y) Tax Representation and Agreement. Dealer represents to Counterparty that
the Transaction entered into by Dealer acting through SG Americas Securities,
LLC, which is a foreign corporation doing business in the U.S. as part of
Dealer’s permanent establishment for U.S. tax purposes, will be treated, solely
for United States income tax purposes, as effectively connected to Dealer’s U.S.
trade or Business. Dealer agrees to deliver to Counterparty, upon execution and
delivery of this Confirmation, a correct, complete and executed United States
Internal Revenue Service Form W-8ECI.

4.    Other Provisions.

 

  (a)

Repurchase Notices. Counterparty shall, at least 10 Scheduled Trading Days prior
to effecting any repurchase of Shares (other than a repurchase of the type
described in the second sentence of Paragraph 3(m) above) or consummating or
otherwise executing or engaging in any transaction or event, other than a stock
split or stock dividend (an “Adjustment Event”), that would lead to an increase
in the Number of Shares, give Dealer a written notice of such repurchase or
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Adjustment Event, the Notice Percentage as determined on the date of such
Repurchase Notice is (i) greater than 4.5% and (ii) in the case of any
Repurchase Notice other than the first Repurchase Notice, greater by 0.5% or
more than the Notice Percentage included in the immediately preceding Repurchase
Notice. The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares for the Transaction,
and the

 

11



--------------------------------------------------------------------------------

  denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 4(a), then Counterparty agrees
to indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.

 

  (b) Offering Contingency. If the offering by Counterparty of the Convertible
Notes does not close on or prior to March 3, 2017 or Counterparty fails to
deliver to Dealer an opinion of counsel as required pursuant to Section 3(i) on
or prior to the scheduled Effective Date (or such later date as Counterparty and
Dealer shall have agreed which in no event shall be later than March 10, 2017)
(such date being the “Early Unwind Date”), then the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and (ii) following
the payment or delivery, as applicable, referred to below, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of, and to be performed in connection, with the
Transaction either prior to or after the Early Unwind Date (other than under the
indemnity under Section 4(a) above); provided that, notwithstanding the
foregoing, Counterparty shall pay to Dealer an amount in cash equal to the
aggregate amount of reasonable, out-of-pocket costs and expenses relating to the
unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities, unless Counterparty
agrees to purchase any such Shares at the cost at which Dealer purchased such
Shares).

 

  (c) Transfer or Assignment. (i) Either Counterparty or Dealer may transfer any
of their rights or obligations under the Transaction only with the prior written
consent of the other party; provided that Dealer may transfer or assign all or
any part of its rights or obligations under the Transaction without
Counterparty’s consent to any affiliate of Dealer; and provided further that
such other party may not unreasonably withhold or delay such consent, it being
understood that it is not unreasonable to withhold or delay such consent if,
among other reasons, the transferring party does not comply with the Transfer
Requirements (as defined below).

“Transfer Requirements” means, with respect to the party transferring its rights
or obligations under the Transaction (such party, the “Transferring Party” and
the other party, the “Non-Transferring Party”), (i) the Transferring Party shall
deliver opinions and documents reasonably satisfactory to the Non-Transferring
Party in connection with such assignment; (ii) such assignment shall be effected
on terms reasonably satisfactory to the Non-Transferring Party with respect to
any legal and regulatory requirements relevant to the Non-Transferring Party;
(iii) the Non-Transferring Party shall not, as a result of such assignment, be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than the amount that the Non-Transferring
Party would have been required to pay to the Transferring Party in the absence
of such transfer and assignment; (iv) no Event of Default, Potential Event of
Default or Termination Event shall occur as a result of such assignment;
(v) without limiting the generality of clause (iii), the Transferring Party
shall cause the

 

12



--------------------------------------------------------------------------------

transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by the Non-Transferring Party to
permit the Non-Transferring Party to determine that results described in clauses
(iii) and (iv) will not occur upon or after such transfer and assignment; and
(vi) the Transferring Party shall be responsible for the Non-Transferring
Party’s reasonable out-of-pocket costs and expenses, including reasonable fees
of counsel, incurred in connection with such transfer and assignment. The
definition of Transfer Requirements shall also include the following
requirements in the case of a transfer by Counterparty: (i) Counterparty shall
continue to be obligated with respect to “Repurchase Notices” above; (ii) such
assignment shall be made to a U.S. person (as defined in the Internal Revenue
Code of 1986, as amended) and (iii) if Dealer reasonably requests, the
transferee shall agree not to hedge its exposure to the Transaction, or to hedge
such exposure only pursuant to an effective registration of the Issuer or
otherwise in compliance with applicable securities laws in a manner that, in the
reasonable judgment of Dealer, will not expose Dealer to material risks under
applicable securities laws.

(ii)     At any time at which any Excess Ownership Position or a Hedging
Disruption exists, if Dealer, in its discretion, is unable to effect a transfer
or assignment to an affiliate in accordance with the requirements set forth
above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (x) an Early Termination Date had been designated in
respect of an Additional Termination Event under a Transaction having terms
identical to the Terminated Portion of the Transaction, (y) Counterparty shall
be the sole Affected Party with respect to such Additional Termination Event and
(z) the Terminated Portion of the Transaction shall be the only Terminated
Transaction. “Excess Ownership Position” means any of the following: (1) the
Equity Percentage exceeds 8.0%, (2) Dealer or any “affiliate” or “associate” of
Dealer would own in excess of 14.0% of the outstanding Shares for purposes of
Section 203 of the Delaware General Corporation Law or (3) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Restrictions, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”) beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number) and (B) the denominator of which is the number of Shares outstanding on
such day.

 

  (d)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, or given then-current liquidity, Dealer reasonably
determines that it would not be practicable or advisable to

 

13



--------------------------------------------------------------------------------

  deliver, or to acquire Shares to deliver, any or all of the Shares to be
delivered by Dealer on any Settlement Date for any Transaction, Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the 20 Exchange Business Day following
such Nominal Settlement Date) and the number of Shares that it will deliver on
each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) Physical Settlement will apply on each Staggered Settlement Date, except
that the Shares otherwise deliverable on such Nominal Settlement Date will be
allocated among such Staggered Settlement Dates as specified by Dealer in the
notice referred to in clause (i) above.

 

  (e) Right to Extend. Dealer may postpone any Settlement Date or extend the
Settlement Reference Period, in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares and the Daily Number of Shares
with respect to any affected Settlement Date, if Dealer determines, in its
commercially reasonable discretion, that such postponement or extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder, in each case in a manner that would, if Dealer
were the Issuer or an affiliated purchaser of the Issuer (as defined in Rule
10b-18 under the Exchange Act), be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

  (f) Amendments to Equity Definitions.

 

  (i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (B)(ii) is hereby amended by deleting the words
“diluting or concentrative” and the words “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing such latter
phrase with the words “(and, for the avoidance of doubt, adjustments may be made
to account solely for changes in volatility or liquidity relative to the
relevant Shares)”; and

 

  (ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”.

 

  (g)

Share Termination Alternative. If Dealer would owe Counterparty any amount
pursuant to Article 12 of the Equity Definitions or Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Dealer shall satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below), in which
case the following provisions shall apply on the Scheduled Trading Day
immediately following the

 

14



--------------------------------------------------------------------------------

  Early Termination Date or date on which the relevant Transaction is cancelled
or terminated with respect to the Payment Obligation:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Article 12 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable, or such later
date as Dealer may reasonably determine (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation. Share Termination Delivery Property:
   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.    Share Termination
Unit Price:    The value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, such value to be determined by the
Calculation Agent by commercially reasonable means and notified by the
Calculation Agent to the parties prior to the Share Termination Payment Date.
Share Termination Delivery Unit:    One Share or, if as the result of an
Insolvency, Nationalization or Merger Event, the Shares have changed into other
property or the right to receive other property, a unit consisting of the number
or amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization or
Merger Event. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, Dealer shall determine the
composition of consideration such holder shall be deemed to have elected to
receive in its sole discretion. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 

  (h)

No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement, or any other agreement between the parties to the contrary, no
collateral is transferred in connection with this

 

15



--------------------------------------------------------------------------------

  Transaction. Obligations under this Transaction shall not be netted, recouped
or set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under this Transaction, whether arising under the Agreement, under
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

 

  (i) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

 

  (j) Additional Termination Events. The occurrence of (x) an event of default
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 6.01 of the Indenture that results in the Convertible Notes
becoming or being declared immediately due and payable under the terms of
Section 6.02 of the Indenture, or (y) an Amendment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 5(b)
of the Agreement.

 

  (k) “Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer.

 

  (l) Governing Law; Jurisdiction. THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (m) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF EITHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THIS TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

5.    Matters Relating to Agent.

(a) Société Générale is not registered as a broker or dealer under the Exchange
Act. SG Americas Securities, LLC has acted solely as agent for Société Générale
and the counterparty to the extent required by law in

 

16



--------------------------------------------------------------------------------

connection with this Transaction and has no obligations, by way of issuance,
endorsement, guarantee or otherwise, with respect to the performance of either
party under this Transaction. The parties agree to proceed solely against each
other, and not against SG Americas Securities, LLC as agent, in seeking
enforcement of their rights and obligations with respect to this Transaction,
including their rights and obligations with respect to payment of funds and
delivery of securities.

(b) SG Americas Securities, LLC may have been paid a fee by Société Générale in
connection with this Transaction. Further details will be furnished upon written
request.

(c) The time of the Transaction will be furnished by SG Americas Securities, LLC
upon written request.

6.    2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol published by the International Swaps and Derivatives Association, Inc.
on 19 July 2013 (the “Portfolio Reconciliation Protocol”) are hereby deemed to
apply to the Agreement and this Confirmation as if the parties had adhered to
the Portfolio Reconciliation Protocol without amendment and as if the references
in the Portfolio Reconciliation Protocol to “Covered Master Agreement” were
references to the Agreement and this Confirmation.

7.    NFC Representation Protocol.

 

  (a) The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8, 2013
(the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation Protocol.
In respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 6 (and references to “the relevant Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to this Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement.

 

  (b) Counterparty confirms that it enters into this Agreement as a party making
the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation.

8.    Incorporation of the ISDA 2016 Bail-in Article 55 BRRD Protocol. The terms
of the ISDA 2016 Bail-in Article 55 BRRD Protocol
(Dutch/French/German/Irish/Italian/Luxembourg/Spanish/UK entity-in-resolution
version) published by the International Swaps and Derivatives Association, Inc.
on July 14, 2016 (the “Protocol”) are incorporated into and form part of the
Agreement, and the Agreement shall be deemed a “Protocol Covered Agreement” for
the purpose thereof. In the event of any inconsistencies between the Agreement
and the Protocol, the Protocol will prevail.

 

17



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Yours faithfully, SOCIÉTÉ GÉNÉRALE By:  

/s/ Dara Berkowitz

Name:   Dara Berkowitz Title:   OTC Documentation Operations Officer

Confirmed and Acknowledged as of the date first above written:

 

HCI GROUP, INC. By:  

/s/ Richard R. Allen

Name:   Richard R. Allen Title:   CFO